UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1341


In Re:   JONATHAN DONNELL JOHNSON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:00-cr-00136-GCM-3)


Submitted:   June 19, 2013                  Decided:   July 12, 2013


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jonathan Donnell Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jonathan   Donnell     Johnson     petitions    for    a     writ   of

mandamus, alleging the district court has unduly delayed acting

on his motions under Fed. R. Crim. P. 35(a) and Fed. R. Civ. P.

59(e).   He seeks an order from this court directing the district

court to act on the motions.          Our review of the district court’s

docket   reveals   that   the   district     court   entered     an    order   on

May 3, 2013, that resolves the relevant motions in this closed

case.     Accordingly,    because     the   district   court     has    recently

addressed Johnson’s motions, we deny the mandamus petition as

moot.    We grant leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before   this        court   and

argument would not aid the decisional process.

                                                            PETITION DENIED




                                       2